On April 27, 1916, L.P. Smart, sheriff of Craig county, Okla., arrested without a warrant J. Shaw and Judge Hatfield, who were unlawfully conveying certain intoxicating liquors in his presence, and seized the liquors and the automobile in which the same were being conveyed. Return having been made to the county court of Craig county, one William Reed appeared at the time fixed for the hearing, claimed to be the owner of the automobile, and asked that same be ordered delivered to him, alleging that the same was not subject to seizure and forfeiture. The contention of the claimant was sustained, and judgment rendered directing this automobile to be delivered to him, from which the state has appealed.
While the question was irregularly raised in the court below, yet since the automobile was not subject to seizure and forfeiture upon authority of One Cadillac Automobile v. State of Oklahoma, 68 Okla. 116, 172 P. 62, this day decided, the judgment complained of should be affirmed.
All the Justices concur, except BRETT, J., who dissents.